Citation Nr: 0918368	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  98-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to service connection for a cervical spine 
disability. 

4.  Entitlement to service connection for a thoracic spine 
disability.

5.  Entitlement to service connection for a lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Degenerative joint disease of the left shoulder is 
related to service. 

2.  The Veteran does not have a left arm disability related 
to service. 

3.  Chronic cervical spine disability was not exhibited in 
service, degenerative joint disease of the cervical spine was 
not manifested within the first post service year, and 
cervical spine disability is not otherwise related to active 
duty.  

4.  Chronic thoracic spine disability was not exhibited in 
service, degenerative joint disease of the thoracic spine was 
not manifested within the first post service year, and 
thoracic spine disability is not otherwise related to active 
duty.  

5.  Chronic lumbosacral spine disability was not exhibited in 
service, degenerative joint disease of the lumbosacral spine 
was not manifested within the first post service year, and 
lumbosacral spine disability is not otherwise related to 
active duty.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was 
incurred in service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  A left arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

3.  Chronic cervical spine disability was not incurred or 
aggravated in service and degenerative joint disease of the 
cervical spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

4.  Chronic thoracic spine disability was not incurred or 
aggravated in service and degenerative joint disease of the 
thoracic spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

5.  Chronic lumbosacral spine disability was not incurred or 
aggravated in service and degenerative joint disease of the 
lumbosacral spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present as to issue of service connection for a left shoulder 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating this claim.  This is 
so because the Board is taking action favorable to the 
Veteran on this issue and a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In correspondence dated in March 2004 and February 2005, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.



Analysis

The Veteran essentially contends that he has left shoulder, 
left arm, cervical spine, thoracic spine, and lumbosacral 
spine disabilities as a result of a motor vehicle accident in 
service.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

Left Shoulder and Left Arm 

The report of the May 1967 enlistment examination noted a 
prior fracture of the Veteran's clavicle but did not indicate 
whether the fracture was to his right or left clavicle.  The 
physical examination conducted at enlistment demonstrated 
that the Veteran's upper extremities were normal.  Additional 
service treatment records reflect treatment for injuries 
sustained in a car accident in March 1968.  A physical 
examination conducted on the day after the accident showed, 
in pertinent part, limitation of motion of the Veteran's left 
arm.  There were no other complaints of, treatment for, or 
findings of a left shoulder, or left arm, disability in the 
service treatment records.  The separation examination which 
was conducted in June 1971 demonstrated that the Veteran's 
upper extremities were normal.  

According to post-service treatment records, in November 1985, 
the Veteran sought treatment for complaints of a constant ache 
radiating down his left posterior shoulder, triceps, and ulnar 
forearm to the base of his left thumb.  He reported that these 
symptoms had begun in the spring of 1985 without specific injury.  
The examiner found no organic diagnosis associated with the 
Veteran's complaints of left arm pain and numbness.  

A physical examination conducted in August 1995 pursuant to the 
Veteran's claim for Social Security Administration disability 
benefits demonstrated a moderate degree of impairment from 
incoordination of his left arm and left hand.  At a February 1996 
private outpatient treatment session, the Veteran complained of 
weakness of his left arm.  At a January 1999 VA outpatient 
treatment session, the Veteran described left shoulder pain for 
the past 4-5 years but denied experiencing any trauma.  

At a July 1997 VA general medical examination, the Veteran 
maintained that he injured his left arm and left shoulder in the 
in-service car accident in 1968 and that, as a result of that 
injury, he experiences weakness, soreness, and pain especially in 
his left shoulder area as well as tingling sensations down into 
his hand.  A physical examination conducted on the Veteran's left 
shoulder and left arm in July 1997 demonstrated tight muscles 
from his neck across to his shoulder (which, according to the 
examiner, seemed "to hold the shoulder upward"), a tight 
trapezius, and limitation of motion of his left upper extremity 
with pain.  X-rays taken of the Veteran's left shoulder at that 
time showed mild degenerative arthritis.  In pertinent part, the 
examiner diagnosed an injury to the left arm and left shoulder 
with some limitation of motion and stated that this condition was 
"very difficult to assess."  

Subsequent medical records reflect treatment for, and evaluation 
of, type 2 left acromion process (in May 1998), longstanding 
diffuse aches/pains in the left shoulder (in February 2000), left 
shoulder pain (in December 2000 and January 2002), left arm pain 
(in December 2003), and chronic left upper extremity pain (in May 
2004). 

In a December 1997 addendum, the examiner who conducted the July 
1997 VA general medical examination expressed his opinion that 
the Veteran's left shoulder and left arm problems "could be more 
probably than not related to the auto accident in 1968 as [his] 
problems and complaints have been steady over the years and 
flare-ups have caused incapacitation" for him."  

A February 1998 VA medical opinion is of record.  Upon review 
of the claims folder and citing to the pertinent service 
treatment records regarding the automobile accident in 
service, the examiner opined that it was not at all probable 
that the Veteran's left arm and shoulder disability was 
related to service.  

At a January 2002 VA examination, the examiner found "nothing 
[in the service treatment records] to suggest that . . . [the 
Veteran] injured his left shoulder [during active military duty] 
except that . . . he had pain in his left arm."  Because the 
physical examination conducted after the car accident in 1968 
provided no findings of left shoulder pathology, the examiner 
concluded that "it . . . [was] unlikely that . . . [the 
Veteran's] left shoulder pain is due to his 1968 accident."  

A private neurologist who reviewed the claims folder in March 
2006 noted the July 1997 radiographic findings of mild 
degenerative arthritis of the Veteran's left shoulder.  Despite 
being asked to do so, this physician did not  address the 
etiology of degenerative arthritis of the left shoulder.  

Pursuant to the Board's October 2008 request, a Veteran's 
Health Administration (VHA) opinion was rendered in December 
2008.  Based upon a review of the claims folder, the examiner 
noted the while the Veteran's examination report at service 
separation showed that the upper extremities were assessed as 
normal, it was possible that he recovered from his acute 
injuries suffered during his motor vehicle accident but over 
the years sustained degenerative changes secondary to the 
initial injury.  Noting the lack of clear evidence of another 
injury besides the motor vehicle accident to the left upper 
extremity, the examiner concluded that some of the Veteran's 
left arm problems (including pain, limitation of motion, and 
mild shoulder arthritis) were more likely than not caused by 
his motor vehicle accident in service.  The examiner added, 
however, that the neurological symptoms could not be 
attributed to the same accident. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  The weight to be attached to 
relevant evidence is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board must assess the weight and credibility to be given to 
the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).

The evidence, viewed liberally, is at least in equipoise.  
That is, there is at least a 50 percent probability or 
greater that the Veteran left shoulder disability is 
etiologically caused by the veteran's in-service accident.  
The Veteran is, therefore, entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board finds that the criteria for service 
connection for degenerative joint disease of the left 
shoulder are met.  

However, there is no indication of a left arm disability that 
is related to service.  While there are notations as to 
symptoms of limitation of motion and pain, there has been no 
diagnosis of any left arm disability.  Service connection 
presupposes a diagnosis of a current disease.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, 
service connection for a left arm disability is denied. 

Cervical Spine, Thoracic Spine, and Lumbosacral Spine 

As noted above, service treatment records show that the 
Veteran was involved in a motor vehicle accident in 1968.  
The records show that he complained of neck pain following 
the accident.  In April 1968, an impression of acute cervical 
sprain was noted.  During the same month, he was advised to 
wear a Thomas collar for two weeks.  When he was reevaluated 
two weeks later, he was told that he no longer needed to wear 
the collar.  There were no other records pertaining to the 
spine in service.  The examination at service discharge 
showed a normal spine evaluation.  

Relevant post-service medical records include a January 1978 
VA examination report which noted the Veteran's complaints of 
pain in the lower back and neck.  A January 1978 private 
treatment record noted that the Veteran had an acute onset of 
low back pain after pushing a car out of the mud the day 
before.  It was also noted that the Veteran had a long 
history of back problems and a diagnosis of lower lumbar 
strain was noted.  A September 1980 record noted there was 
minimal relative narrowing at the L4-5 which could be 
indicative of very early degenerative disc disease or disc 
slippage.  A record dated in September 1980 noted that he 
complained of back pain for a month after lifting some logs.  
At that time, the Veteran indicated that he had fallen on his 
right hip and lower back eight years before.  In August 1983, 
it was noted that the Veteran had an acute strain 
superimposed on chronic low back syndrome.  In September 
1983, it was noted that the Veteran had recently reinjured 
his back while lifting a tool box at work.  

A November 1985 treatment record noted that the Veteran had a 
previous back injury in the late 1970's.  He was working 
around a homestead lifting logs and he noticed a gradual 
onset of low back soreness without specific injury.  With 
treatment, he recovered and did not have any further 
problems.  It was also noted that he had been in a car 
accident (fender bender) in 1980.  The Veteran was unsure 
whether his back problems then were due to the accident as it 
was the same time he was doing construction work on the 
homestead.  He denied any prior neck symptoms.  It was 
further noted that the Veteran had a low back injury while 
lifting on the job in August 1983.  He returned to work; and 
a diagnosis of resolved status-post lumbar strain 
industrially related was noted as his examination was normal.  
A February 1989 record noted that Veteran had a recent back 
strain flare-up when he was hiking through deep snow.  An 
April 1994 VA treatment record noted that the Veteran had 
back problems and that he had been unable to walk for one 
week in the fall of 1993.  

A July 1997 VA examination report noted that the Veteran 
indicated that as a result of his service accident in 1968 he had 
neck and spinal pain.  Diagnoses of cervical strain, probably 
muscle spasm; and lower back pain were noted.  In a December 1997 
addendum, the examiner who conducted the July 1997 VA general 
medical examination expressed his opinion that the Veteran's 
cervical, thoracic, and lumbar spine problems "could be more 
probably than not related to the auto accident in 1968 as [his] 
problems and complaints have been steady over the years and 
flare-ups have caused incapacitation" for him."  

A February 1998 VA medical opinion is of record.  Upon review 
of the claims folder and citing to the pertinent service 
treatment records regarding the automobile accident in 
service, the examiner opined that it was not at all probable 
that the Veteran's degenerative joint disease of the 
cervical, thoracic, and lumbosacral spine was related to 
service.  

In letters dated in December 2000 and January 2001, W. Henze, 
M.D. noted the Veteran's 1968 motor vehicle accident and 
indicated that he agreed with the findings cited in the 1997 
VA examination report.  He stated that the Veteran's ongoing 
problems with his neck and thoracic spine were probably 
related to that incident.  

A January 2002 VA examination report which was completed in 
conjunction with review of the claims folder is also of record.  
The examiner outlined the Veteran's service treatment records as 
they pertained to his motor vehicle accident.  In noting 
degenerative changes of the cervical spine probably related to 
age, the examiner stated that the Veteran had a history of 
cervical spine injury in service which was 32 years before, and 
which did not show evidence of fracture of the neck.  The 
examiner added that there were no records showing that this 
continued to be problematic in-service.  He opined that there was 
less than a 50 percent chance that the Veteran's disability was 
related to in-service cervical trauma.  Likewise, in assessing 
thoracic spine pain, the examiner indicated that he did not think 
that this was related to the Veteran's accident as there were no 
records to substantiate that.  In assessing lower back pain 
syndrome, the examiner opined that this was unrelated to service 
as demonstrated by the record of his doctors' visits.  The 
examiner pointed out that there was nothing in the records 
showing that the Veteran had a low back injury or strain as a 
result of the accident.  

A February 2005 report from C.N. Bash, M.D. noted that in 
reviewing the Veteran's medical records, he found it was 
likely that the Veteran's auto accident in service caused his 
current degenerative changes in the spine.  Dr. Bash cited to 
the history of the Veteran's disability as well as the 
medical reference he used in reaching his conclusion.  A May 
2006 report from Dr. Bash noted that he was a board certified 
radiologist and neuroradiologist.  A September 2005 report 
from Dr. Bash noted that he had reviewed the claims folder 
and it was his impression that the Veteran's degenerative 
changes of the cervical, thoracic, and lumbar spines were 
related to his motor vehicle accident in service.  In so 
stating, Dr. Bash reasoned that a motor vehicle accident was 
a significant trauma to the neck and back.  He cited to a 
medical treatise which he used in reaching his opinion.  

In March 2006, an independent medical opinion (IME) was 
rendered in this matter. Upon review of the claims folder, 
the examiner outlined the relevant history of the Veteran's 
disability.  The examiner noted that the first incident of 
back pain after service discharge was in 1978 when he was 
pushing his car out the mud.  He also stated that after the 
1968 accident, the Veteran did not complain of pain in the 
neck and lower back area until 1978.  The examiner added that 
the subsequent history of lower back pain and lower extremity 
pain in 1978 was from a separate incident (pushing the car) 
when he had the onset of low back pain.  There were no 
complaints following service discharge until the 1978 
incident.  In noting the various degenerative changes of the 
cervical, thoracic, and lumbosacral spine and based on the 
Veteran's history and medical records, the examiner found 
that these changes were in no way related to service. 

In a May 2006 report, Dr. Bash reiterated his position that 
the Veteran's spine disabilities were related to his in-
service accident.  In addition to citing to his expertise and 
competency, Dr. Bash reasoned that the significant trauma of 
the car accident affected the whole spine even if treatment 
at the time was only focused on the cervical spine.  He 
indicated that the Veteran was in a cervical collar.  In 
response to the IME's opinion, Dr. Bash noted that the 
examiner failed to take into account the Veteran's age in 
1980 when he showed signs of degenerative changes and his 
recurrent symptoms following service.  He further noted that 
when the Veteran presented for treatment in 1978, he 
indicated a long history of back trouble and not just 
immediate onset.  Dr. Bash also pointed out the Veteran and 
his wife's statements as to symptoms after service.  He 
opined that the Veteran's degenerative changes at the age of 
32 were out of proportion to his age and therefore likely due 
to his service injury as there was no indication of an 
intervening spine injury. He further stated that the 
Veteran's degenerative changes were accelerated by his in-
service injury.  

The Board finds that a clear preponderance of the evidence is 
against a finding that current spine disability is related to 
active duty.  The Veteran was treated for neck and back pain 
shortly after the motor vehicle accident in service, but this 
apparently resolved as there was no follow-up treatment 
during the remainder of service.  The service discharge 
examination was negative for abnormality.  Degenerative joint 
disease was not exhibited in service or within the first post 
service year.  

There was a mention of neck and low back pain on the VA 
examination report of 1978, but the Veteran apparently failed 
to report for that examination.  Clinical records from 1978 
reflect that the Veteran injured his back early that year.  
He did not claim compensation for spinal disability when he 
filed claims in 1977 and 1987, though he was obviously aware 
of the claims process.  The Board notes the Veteran's claim 
that his back and neck continued to bother him since the 
injury in service, but does not find it credible that chronic 
spinal disability dates from service.  The normal spinal 
examination at service discharge and the first showing of 
spinal problems after service following intervening injury 
weighs against more recent accounts that chronic spinal 
disability initiated in service.  The long history of back 
problems reported in 1978 is vague and does not point to 
service onset.  It is also pertinent to note that the 
clinical entry at that time noted an acute onset of left leg 
numbness and radiating pain.  This seems to suggest a new 
type of pain.  It lends support to the independent medical 
expert opinion and that of VA examiners that the injuries 
following service may have been implicated in the onset of 
degenerative changes in the spine, which were not service 
related.  Dr. Bash found the onset of degenerative changes in 
the spine unusual and suggested that this supported the fact 
that they were due to antecedent injury. However, the 
degenerative changes were not found until his post service 
injury.  He does not explain how the onset of degenerative 
changes is unusual at age 32 but not unusual for someone 
almost a decade younger.  

The Board has reviewed the opinions of record and finds the 
independent medical expert opinion to be the most probative.  
While Dr. Bash offers rationale for how degenerative changes 
in the spine could be related to service and cites to medical 
authority for this proposition; the independent medical 
expert notes that findings of the degenerative changes in the 
spine were not made in service or until the intervening 
injuries that followed service.  It includes a reasoned 
analysis and is factually accurate, fully articulated, and 
contains sound reasoning for the conclusion.  For these 
reasons, the Board finds that a clear preponderance of the 
evidence is against a finding that chronic spinal disability 
had its onset in service or is otherwise related to active 
duty.


ORDER

Service connection for a left shoulder disability is granted.  

Service connection for a left arm disability is denied.

Service connection for a cervical spine disability is denied. 

Service connection for a thoracic spine disability is denied.

Service connection for a lumbosacral spine disability is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


